

116 S1907 IS: No Shame at School Act of 2019
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1907IN THE SENATE OF THE UNITED STATESJune 19, 2019Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to prohibit the stigmatization of
			 children who are unable to pay for school meals, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Shame at School Act of 2019. 2.Mandatory certificationSection 9(b)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(5)) is amended—
 (1)in the paragraph heading, by striking Discretionary and inserting Mandatory; and (2)in the matter preceding subparagraph (A), by striking may and inserting shall.
 3.Retroactive reimbursementSection 9(b)(9) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(9)) is amended by adding at the end the following:
			
				(D)Retroactive reimbursement
 (i)DefinitionsIn this subparagraph: (I)Change in eligibilityThe term change in eligibility means, with respect to eligibility for the school lunch program under this Act—
 (aa)a change from eligibility for reduced price meals to eligibility for free meals; and (bb)a change from noneligibility to eligibility for free or reduced price meals.
 (II)Meal claimThe term meal claim means any documentation provided by a school food authority to a State agency in order to receive reimbursement under this Act for the cost of a meal served to a child by the school food authority.
 (III)Previously submittedThe term previously submitted, with respect to a meal claim, means a meal claim submitted on or after the retroactive date. (IV)Retroactive dateThe term retroactive date means the date that is the earlier of—
 (aa)the first day of the current school year; and (bb)the date that is 90 days prior to the date of a change in eligibility of a child.
							(ii)Retroactivity
 (I)Submission of meal claimsA local educational agency shall— (aa)revise and resubmit a previously submitted meal claim to reflect a change in eligibility described in subclause (i)(I)(aa) of a child; and
 (bb)submit a meal claim for any meal provided on or after the retroactive date for a child that has a change of eligibility described in subclause (i)(I)(bb).
 (II)ReimbursementThe Secretary shall reimburse each meal claim submitted by a local educational agency under subclause (I)..
 4.Reducing stigma associated with unpaid school meal feesSection 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)) is amended by striking paragraph (10) and inserting the following:
			
				(10)Reducing stigma associated with unpaid school meal fees
 (A)DefinitionsIn this paragraph: (i)Covered childThe term covered child means a child who—
 (I)is enrolled in a school that participates in the school lunch program under this Act or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
 (II)is a member of a household that owes unpaid school meal fees. (ii)Unpaid school meal feesThe term unpaid school meal fees means outstanding fees owed by a household to a local educational agency for lunch provided under this Act or breakfast provided under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (B)Overt identification prohibitedA local educational agency or school food authority may not, based on the status of a covered child as a covered child—
 (i)physically segregate the covered child; (ii)overtly identify the covered child—
 (I)through the use of special tokens or tickets; or (II)by an announcement or a published list of names; or
 (iii)identify or stigmatize the covered child by any other means. (C)Eligibility determination by local educational agencyFor any covered child who is a member of a household that has unpaid school meal fees for 1 consecutive week of meals or more, a local educational agency shall—
 (i)attempt to directly certify the covered child for free meals under paragraph (4) or (5); or (ii)in a case where the local educational agency is not able to directly certify the covered child under paragraph (4) or (5), provide to the household of the covered child—
 (I)a household application for free or reduced price lunch under this Act and free breakfast under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) and applicable descriptive material; and
 (II)written and oral communication to encourage submission of the application described in subclause (I).
 (D)Collection of unpaid school meal feesIn attempting to collect unpaid school meal fees from a household, a local educational agency or school food authority may not—
 (i)except as described in subparagraph (E), direct any communication regarding unpaid school meal fees to a covered child who is a member of the household;
 (ii)withhold educational opportunities from, or otherwise stigmatize, a covered child due to the status of the covered child as a covered child; or
 (iii)use a debt collector (as defined in section 803 of the Consumer Credit Protection Act (15 U.S.C. 1692a)).
						(E)Letters
 (i)In generalSubject to clause (ii), a school food authority may request a covered child to deliver a letter addressed to a parent or guardian of the covered child that contains a communication relating to unpaid school meal fees.
 (ii)ConditionIn carrying out clause (i), a school food authority shall not provide the letter to the covered child in a manner that stigmatizes the covered child.
 (F)Eliminating stigma in meal serviceIn providing a meal to a covered child, a local educational agency or school food authority may not, based on the status of the covered child as a covered child, dispose of or take away from the covered child any food that has already been served to the covered child.
					.
 5.Sense of CongressIt is the sense of Congress that the Secretary of Agriculture should ensure, to the maximum extent practicable, that a school food authority that participates in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) shall provide to a child who requests a lunch or breakfast the same lunch or breakfast provided to students not certified to receive free or reduced price school lunch or breakfast under those Acts, regardless of the ability of the child to pay for the lunch or breakfast requested.